DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, now represented by claims 1-10 and 31-40 in the reply filed on 3/8/2022 is acknowledged.
	The claims to non-elected groups II and III have been canceled.
	Claims 1-10 and 31-40 are under examination.  Claims 31-40 are newly added.
	The preliminary amendment filed 10/27/2021 has been entered.
	The TrackOne request has been granted under separate cover.
	The set of replacement sheets for the Drawings, filed in the preliminary amendment, have been entered.  They appear suitable for examination.
	The papers related to the sequence listing have been entered.
	The IDS filed 2/21/22 has been entered and considered.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In claim 1, 7, and 37 the generic placeholder is “a neural network”, and the specialized functions are: “identifying, with the neural network, a candidate residue to mutate in a target protein;”  and “identifying, with the neural network, a predicted amino acid residue to substitute for the candidate residue, to produce a mutated protein;”.
In claim 5 the generic placeholder is “a second independent neural network”, and the specialized function is: “identifying the candidate and predicted amino acid residues based on the results of both neural networks”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 31-40 are rejected under 35 USC 112(b) or 112 (second paragraph) as they fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
As set forth above, claim limitations identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In claim 1, 7, and 37 the generic placeholder is “a neural network”, and the specialized functions are: “identifying, with the neural network, a candidate residue to mutate in a target protein;”  and “identifying, with the neural network, a predicted amino acid residue to substitute for the candidate residue, to produce a mutated protein;”.
In claim 5 the generic placeholder is “a second independent neural network”, and the specialized function is: “identifying the candidate and predicted amino acid residues based on the results of both neural networks”.
Claims 1, 7 and 37 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. The generically stated placeholder of “a neural network” does not comprise any particular structure or type of neural network.  The claim does not set forth the particular steps, structures or algorithms required to apply the data gathered in preceding steps, to any type of neural network, to achieve the desired mutated protein sequences.  On of skill would not be apprised as to the type of neural network or combinations of networks Applicant intends the collected amino acid sequences, the three-dimensional crystallographic structures having environments for the set of amino acids, or voxelized matrices to be applied to, in order to perform the specialized functions of identifying candidate residues, and predicted substitute residues leading to an improved characteristic.  The claim fails to clearly point out and distinctly claim the structures, algorithms or step-by-step processes for identifying candidate residues using the neural networks.  It is unclear what aspect of the collected data, or the voxelized matrix is to be assessed to determine whether any given residue of the amino acid sequence should be a candidate.  It is further unclear what aspect of the collected data, or the voxelized matrix is to be assessed to determine what residue should replace the candidate in order to achieve the goal of “an improvement in a characteristic.” The claim fails to particularly point out or distinctly claim any algorithms, structures or procedures for correlating any particular amino acid sequence, or residue to any particular function which could be “improved”  and the specification fails to particularly link any specific algorithms, steps or procedures for making such correlations.  One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claim 5 the generic placeholder is “a second independent neural network” and the specialized function is “identifying the candidate and predicted amino acid residues based on the results of both neural networks.”.  
Claim 5 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. Claim 5 fails to particularly point out what data is to be applied to the “second independent neural network” and fails to particularly point out and distinctly claim how the combinations of neural networks are used to identify the candidate and predicted amino acid residues which would provide the required “improvement in a characteristic.”  The claim fails to particularly point out what aspect of the data of claim 1 is to be assessed by the second network, and fails to particularly set forth the steps required to make the desired correlations between amino acid sequences and the “improvement in a characteristic” as required for claim 1.  It is unclear if the second neural network acts on the same data collected for claim 1, or whether it acts on the results of the first neural network (i.e. in parallel or in series). One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” Additionally, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  Finally, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 1-10 and 31-40 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-10 and 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on... In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
Original, amended, or new claims are each given their broadest reasonable interpretation in light of, and consistent with the written description of the invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or how the result is to be achieved. For computer-implemented inventions, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed to achieve the desired results. See MPEP §§ 2163.02 and 2181, subsection IV.As set forth in MPEP 2161, 2181 and 2185, “the claims must be supported by adequate written description of the step-by-step directions, algorithms, or structures to carry out the claimed steps.”
Functional claim limitations may be adequately described if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited; or (2) it is clear based on the facts of the application that one skilled in the art would have known what specific structure, material, or acts disclosed in the specification perform the specialized function. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) 
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." Additionally, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
"Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Additionally, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp..”  An invention described solely in terms of a method of its desired function lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The description needed to satisfy the requirements of 35 U.S.C. 112  "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. 
Considering claims 1-10 and 31-30, the claimed technology of utilizing neural networks to improve a characteristic of a target protein is considered in the art to be unpredictable.  Despite many years of study, the correlation of individual aspects of amino acid sequences or structures to particular characteristics or functions of the target, is not straightforward, and requires significant investigation and skill.  
The claimed invention, drawn to improving an unidentified characteristic of a target protein through the replacement of certain amino acid residues with predicted replacements, employs the following generic placeholder for “means” and the following specialized functions. In claim 1, 7, and 37 the generic placeholder is “a neural network”, and the specialized functions are: “identifying, with the neural network, a candidate residue to mutate in a target protein;”  and “identifying, with the neural network, a predicted amino acid residue to substitute for the candidate residue, to produce a mutated protein;”.
In claim 5 the generic placeholder is “a second independent neural network”, and the specialized function is: “identifying the candidate and predicted amino acid residues based on the results of both neural networks”.
The level of the skill and knowledge of one skilled in the art of bioinformatics is high.  Bioinformatics combines biological and technical knowledge with skills related to computers and sophisticated data analysis.  In particular, the prior art of record relating to the claimed neural network technology, and predicting protein characteristics, illustrates the unpredictable nature of the technology, and underscores the requirement for a higher level of disclosure required.
For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function... See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  This includes the particular disclosure of the algorithms, structures, or step-by step processes specifically linked to particular specialized functions in the claims. MPEP 2181: “The specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242. The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). 
Additionally, simply reciting the claimed function, or use of results-based language in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).
In order to practice the claimed invention one of skill in the art must train one or more neural networks with the generically stated amino acid sequences of the target protein, the three dimensional crystal structures of those amino acid sequences having chemical environments, and the translated voxelized matrices.  The object of the training is to “improve” an unspecified “characteristic” of the target protein.  The claims fail to set forth what aspects of the provided data are to be assessed both in the training, and in the determination of candidate residues and predicted replacements.  The neural network lacks any information as to the type or structure of the network, which is to be trained on the data, and lacks information as to how specifically the trained network is to identify candidate residues related to any characteristic of the target.  The neural network lacks any information as to how to use the given trained network to predict a replacement amino acid residue which would improve any characteristic of the target.  The actual calculations, algorithms, or steps for specifically performing the steps and specialized functions of the claims are not clearly provided by the disclosure. While the specification provides some algorithms or flowcharts related to one or more processes or calculations, there is not a clear basis linking specific algorithmic processes to specific steps within the entire scope of the claim, and an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). 
The specification states, at page two, “due to our incomplete understanding of protein sequence/structure/function relationships, different computational tools for protein engineering will often provide completely different or even conflicting solutions. This is especially true for 
properties such as stability and folding, which are often the result of many small interactions distributed throughout the entire protein sequence.” The specification provides a summary of the prior art attempts to correlate amino acid sequences, structures, and functions, including MOE, Rosetta, foldX and PROSS.  The specification further provides a brief summary of the use of machine learning in correlating these sequences, structures and functions, including 3DCNN.  In the summary at pages 3-4 sets forth embodiments of the invention, as generic descriptions of possible data, possible interpretations, possible applied algorithms and possible outcomes. The summary provides a single specific embodiment of a particular protein (secBFP2), a particular variant of that protein, and additionally mutated sequences of the protein from SEQ ID NO: 2-28, however it is unclear if these are the sequences applied to the neural networks, or if these mutated sequences are the output of the neural networks. At pages 52-61, it would appear that these are the outputs of the trained neural network- but the section “modified blue fluorescent proteins” at page 52 does not set forth the particular data, neural networks or characteristics required to generate those specific mutations.  The specification at page 15-16 sets forth generic descriptions of attributes of a protein which may be analyzed, judged, or assessed according to quality metrics, such as atom types, electrostatics, beta factors, solvent accessibility, secondary structure, aromaticity or polarity.  At page 16, generic examples of quality metrics which can be used to train the neural network are provided, including: wild type amino acid accuracy, known stabilizing/destabilizing positions, accuracy of amino acid groups, and any other suitable type of quality metric that can be measured. In some embodiments, the neural network may have multi-task functionality and allow for simultaneous prediction and optimization of multiple quality metrics.  Generically stated descriptions of possible implementations of the neural networks are set forth at pages 16-17.   Generically described possible optimizations of the neural network are described at pates 17-20.  Figures 1A-1E and their description at pages 21-42 provide flow charts of various steps which “may” be performed in the attempt to improve a characteristic of a protein.  These provide the same results based language of the claims, and do not link specific algorithms or step by step directions to any particular limitation of the claims which achieve the desired result, as opposed to steps or modules which are necessary and sufficient to achieve the desired improved protein characteristics. The examples of the disclosure, at page 42-45, comprise a variety of steps and algorithms not clearly required in the independent claims to achieve the desired goals.  This section states that the pipeline and 3D convolutional neural network of the prior art 3DCNN is to be used to identify residues for mutation, and predicted replacement residues, for conferring a desired trait or property to the encoded protein, including a variety of traits not specifically set forth in the previous descriptions of the data applied to the neural networks for training or analysis. These include descriptive properties such as conserved/non-conserved amino acids, modified amino acids, unnatural amino acids, conjugations, fusions of the target with other sequences, fragmented sequences, post-translational aspects of the protein sequence, or post-translational processing such as signal peptide cleavage. Experimental examples 1 and 2 set forth certain steps taken to validate the neural networks for specific target proteins.  These steps, data, characteristics, and neural networks are not generally applicable to all proteins.  Each protein requires different steps of data gathering, different aspects to be analyzed, and differing trained neural networks- as the training must be specific to the target protein.  These examples do not provide the necessary and sufficient steps for the goals of the claimed invention for any or all target protein sequences (p69-71). Figures 1B and 1C present flow charts using results based language, for possible steps to be taken, and do not provide the required nexus between candidate residues, predicted replacement residues and an improved characteristic of any or all target proteins. Figures 1D and 1E are a generic depiction of an artificial neural network, with elements not clearly required by the claims (error signal analysis, layers of the neural network: convolutional, pooling, fully connected, as well as a Softmax classifier).   The description does not set forth the minimally sufficient amino acid sequence information required to be able to identify a candidate residue for mutation and identify a replacement amino acid residue which will provide the desired improved characteristics.  No specific correlations between amino acid sequences, the three dimensional structures, and the actual functions of the target are provided by the specification.  One of skill would not be apprised as to the minimally sufficient data, neural network implementations, and desired characteristics necessary to provide a specific improvement to a specific characteristic of a target.  Therefore, there is no clear linkage between this disclosure and each required specialized function. The claims fail to set forth the minimally sufficient set of steps required for achieving the specialized function, to meet the ultimate goal of the invention. The disclosure fails to link specific algorithms, structures or step-by-step instructions to the specialized function(s) and therefore the claims lack sufficient written description for the specialized functions.
The state of the art of protein structure prediction technology, and the correlations of sequences, structures and functions can be represented by Mura (2018) Avramov et al (2018), deJesus (2018) and/or Gomes (2017).  Mura (2018) reviews recent innovations in structural biology due to the use of machine learning and other data science technologies.  Applying data science processes such as workflows, high performance computing to protein structural database information such as that from PDB has led to new programs such as PDB_REDO which attempts to improve all 3D structures in the database by re-refining 3D models against the original x-ray data, using established refinement approaches and grid computing.  Mura discusses applying deep learning to model and predict PLI and PPI (p98).  CNNs are also discussed, and Mura notes that purely ML-based approaches rely on human expertise in the early stage of choosing structural descriptors which are inputs for NN training.  3DCNN is acknowledged to be state of the art for volumetric analysis of protein structures.  
Avramov discusses the state of the art of the use of deep learning for creating and validating 3d crystallographic structures or cryo-EM structures, to improve the resolution of the output data and make certain conclusions as to structure/ function relationships. Avramov takes publicly available amino acid sequences, and solved 3Dprotein structures for training their neural network model to optimize a loss function measuring the probability error between predicted and known labels during training.  A multiplicity of hyperparameters were changed or searched to “identify the set of loss functions, optimization algorithms, activations functions, learning rate, batch size and number of epochs that produced the overall smallest training error, highest validation accuracy, and fastest time.” (p671).  Avramov provides specific data, parameters, layers, voxelization matrices, activation functions, neurons et al which were required to achieve the most reliable results.  Additional processes for assessing performance and predictive abilities of the classifiers were disclosed, using confusion matrices to calculate the sensitivity, specificity, positive and negative predictive values et al (p672). Despite successful training of the neural networks, the models did not perform well on the experimental electron density maps.  The models were only able to predict structural features of the amino acid sequences at specific resolutions.  3D voxel data with constant size is required, and “proper voxelization of proteins into 3D density voxel maps was also required for the simulated maps used for training the models.”  Avramov speaks to the difficulties of these tasks, as proteins can greatly vary in size and shape, and manual inspection of each amino acid sequence is wildly impractical.  The quality of the training data has a great effect on the ability of the trained model to make the desired predictions. (p673-674).  De Jesus (2018) provides capsule network implementations for analysis of structural variants of proteins.  De Jesus discusses the state of the art of the use of deep learning models to protein sequence mutations, including the work of Aliphani and Vidovic.  Aliphani’s analysis results in a mutation map that shows binding variations within a sequence.  Vidovic focuses on measuring how the interactions between and among features changes the predictions of structures.  The capsule network technology attempts to improve on the art by use of activation vectors which represent a specific type of entity (structural or functional feature). 
De Jesus illustrates 2D and 3D voxelization matrices at Fig 2-4.  De Jesus specifically focuses on two protein families, the KRAS and HRAS protein families.  The specific data, voxelization, neural network configurations, and assignment of structural features for modification all must be optimized for each particular target protein.  Settings, activation vectors, parameters, hyperparameters, hidden layers, convolutional layers, loss functions, classifications for any one protein family do not necessarily inform for any other target protein. 
Gomes et al (2017) provides deep learning models for predicting protein-ligand binding affinity at an atomic level.  Gomes developed a general 3D spatial convolution operation for learning atomic-level chemical interactions directly from atomic coordinates (as from 3D crystallographic structures), and demonstrate its application to structure-based bioactivity prediction (i.e. function prediction) (Abstract).  3D structures of the target protein and the ligand are required- and not merely the 3D structure of the protein itself.  Gomes discusses the state of the art of the use of deep learning in protein structural analyses, each of which requiring differing data, types of networks, layers of connectivity, voxelization and classifiers.  In order to distinguish small molecule binders from non-binders, a two class classification task is implemented. Optimization of required parameters is performed simultaneously with the neural network in an end-to-end fashion to allow the model to make data driven decisions on features that are important to predicting ligand binding. Tables 3 and 4 of Gomes show the results of the model training and evaluation of PDB structures, however ACNN models are unable to learn from larger PDBbind datasets, due to possible noise in the experimental crustal structures, a lower requirement for completeness and accuracy of structural data and binding constants in the PDB record, and even long training times can result in large fluctuations in the resulting outputs.  Addition of binding free energy data, higher quality crystal models, as well as systematic structural refinement can improve the system.  Any changes in the applied test data, such as new atom types, interaction types, ligand scaffolds and protein binding pockets which differ greatly from the training set lead to lower performance.  These models also have poor performance on predicting the binding of new, unseen protein structures.  
The skilled practitioner would first turn to the instant specification to identify the specific algorithms or steps required by the specialized functions recited by the claims. However, the instant disclosure does not provide a written description of those specialized functions, and fails to link the particular algorithms or processes disclosed by the specification to specific functional limitations of the claims. As such, the skilled practitioner would turn to the prior art for guidance as to any known correlations between the disclosed structures or algorithms, and the specialized functions of the claims, however, the prior art shows that large amounts of specific data, as well as particular types of neural networks having particular structures are required to make any determination as to a structure/function relationship in a target protein.  The further steps to identify candidate mutations require even more specified information and consideration.  As such, the claims lack adequate written description.

Claims 1-10 and 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of certain limitations of the claims are unclear, beyond the identification of 112(6th) or 112(f) limitations set forth above.
	The metes and bounds of claim 1, 7 and 37 are unclear.  The limitation “to improve a characteristic of a protein” is unclear, in that the nature of the characteristics to be improved are not clearly identified, nor is it clear what an “improvement” for each type of characteristic would comprise.  In claim 1, the step of collecting a set of amino acids from a database does not clearly set forth that the set is for sequences all are of the target protein, and not just sets of random amino acid sequences.  Further in claim 1, it is unclear what the “chemical environment” data is, and it is unclear how this is determined merely from the amino acid sequences provided by a database.  It is unclear if the 3D crystallographic structures are structures simulated by the computer based on the collected set of amino acid sequences, or whether additional records from a database are separately identified and compiled.  Further in claim 1, it is entirely unclear how the trained neural network can identify a candidate residue to mutate to achieve a desired improvement in a characteristic.  It is further unclear how the trained neural network then predicts a residue to replace the candidate to achieve that improvement.  The claim fails to clearly point out and distinctly claim all the elements required to make the required identifications, predictions, and ultimate improvements.  Further, the trained neural network does not “produce a mutated protein” itself- it produces mutated amino acid sequence data, which can then be used to produce mutated proteins in vitro using other processes.    Claims 7 and 37 set forth systems for carrying out the methods encompassed by claim 1, and are similarly indefinite for the same limitations.
	The metes and bounds of claim 2 and claim 10 are unclear.  The claim fails to clearly point out and distinctly claim how the “spatial arrangement of a feature” is to be added to the 3D crystallographic structures.  Merely listing the features is not a specific direction as to how this information is to be added to the structures, and how the resulting structures affect the training and implementations of the neural networks of claim 1 or the system of claim 7 to identify candidate residues, and predict substitution residues, to achieve the desired improvements.  
	With respect to claim 3, the claim fails to clearly point out and distinctly claim how the frequencies are to be adjusted “to reflect their natural frequencies”, and the claim fails to set forth how the changed frequencies affect the method of claim 1, and the ultimate goals of claim 1.
	With respect to claim 5, the claim fails to clearly point out and distinctly claim the nature of the second neural network, and the second subset of training data.  The claim does not make clear whether the second neural network is of the same type as the first.  Nor does it make clear that the second subset of structures are for the same target protein.  The claim fails to set forth how 2 trained neural networks are structured to ultimately provide the candidate and predicted amino acid residues.  It is unclear if the output of the first neural network is applied to the second, or if the two neural networks act in parallel.  It is further unclear how the results of the networks specifically identify the desired candidate and predicted residues to change to affect the desired characteristic.  It is further unclear how the results from the two neural networks are applied to improve that characteristic.
	With respect to claim 6, and 8 the listing of possible characteristics fails to particularly point out how those particular characteristics are to be improved, or what data is required to specifically improve any one of the listed characteristics using the method of claim 1 or the system of claim 7. 
	With respect to claim 9, the claim fails to clearly set forth where in claim 7 the additional recompiling step should be performed, and fails to clearly point out how an updated 3D model then affects the performance of the system for improving a characteristic of a target protein.
	The metes and bounds of claims 33, 34, 39 and 40 are unclear.  How the training sets are to be built from the modified proteins is not clearly set forth, nor is it clear how the differences in the proteins affect the training and use of the neural networks to improve a characteristic of a protein.  Added hydrogen atoms, or added biophysical channels appear to impart additional descriptive material to the datasets, but fails to clearly set forth how this added information is to be applied, and how it affects the performance of the method of claim 1 or the system of claim 37.
	With respect to claim 36, the nature of the features to be extracted are unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-10, 31, 33-34, 36- 37 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Heifets et al (2017).
	Atomwise Inc./ Heifets et al. Systems and methods for applying a convolutional network to spatial data. WO 2017/062382 A1 (PTO-1449).
	Heifets discloses a computer-implemented method of training a neural network to improve a characteristic of a protein. (Systems and methods for test object classification are provided in which the test object is docked with a target object in a plurality of different poses to form voxel maps. The maps are vectorized and fed into a convolutional neural network comprising an input layer, a plurality of individually weighted convolutional layers, and an output scorer (Abstract). The user can use the information generated by the system to consider structural modifications to a molecule that would improve the relative binding to the different protein sets, [00206], comprising: collecting a set of amino acid sequences from a database (For this application, the user could input a set of protein structures, from the different species under consideration, into the system.... As with previous use cases, some set of molecules (whether in existing databases or generated de novo) would-be-considered against each target, [00218]; compiling a set of three-dimensional, crystallographic structures having chemical environments for the set of amino acids (The data representation may be encoded with the biological data in a way that enables the expression of various structural relationships associated with molecules/proteins for example. The geometric representation may be implemented in a variety of ways and topographies, according to various embodiments, The geometric representation is used for the visualization and analysis of data, [00102].  In some embodiments, the target object is a polymer and the spatial coordinates are a set of three-dimensional coordinates {xi, .... .x*} for a crystal structure of the polymer resolved at a resolution of 2.5 A or better or a resolution of 3.3 A or better, Para. [0018]; translating the chemical environments into voxelized matrices (For example, in an embodiment, geometries may be represented using voxels laid out on various topographies, such as... 3-D Cartesian / Euclidean space, 3-D non-Euclidean space, [00102]; training a neural network with a subset of the voxelized matrices (The at least one program further comprises instructions for modeling the test object with the target object in each pose of a plurality of different poses, thereby creating a plurality of voxel maps. Each respective voxel map in the plurality of voxel maps comprises the test object in a respective pose in the plurality of different poses [0007]; Identifying, with the neural network a candidate residue to mutate in a target protein (In this application, a set of possible mutations in the target protein may be proposed, [00212]; and identifying, with the neural network, a predicted amino acid:-residue to substitute for the candidate residue, to produce a mutated protein (For each mutation, the resulting protein shape may be predicted. For each of these mutant protein forms, the system may be configured to predict a binding affinity for both the natural substrate and the drug, Para. (00212); wherein the mutated protein demonstrates an improvement in a characteristic over the target protein (For each molecule, a binding affinity is predicted against the protein target. The resulting scores may be-used to-rank the molecules, with the best-scoring molecules being most likely to bind the target protein, [00198]). Computer systems for performing the methods are disclosed throughout, meeting claims 7 and 37. The systems comprise a processor and a non- transitory computer-readable medium with instructions stored thereon (Turning to Figure 1 with the foregoing in mind, an analysis computer system 100 comprises one-or more processing units (CPU's) 74, a network or other communications interface 84, a user interface (e.g., including a display 82 and keyboard 80 or other form of input device) a memory 92 (e.g., random access memory), one or more magnetic disk storage and/or persistent devices 90 optionally accessed by one or more controllers 88, one or more communication busses 12 for interconnecting the aforementioned components, und a power supply 76 for powering the aforementioned components, [00055-58]).
Regarding Claim 2, and 10 Heifets discloses the computer-implemented method of claim 1, further comprising the step of adding the spatial arrangement of a feature selected from the group consisting of hydrogen location, partial charges, beta factors, secondary structure, aromaticity, electron. density and polarity to at least one of the three-dimensional crystallographic structure (The number of possible channels for a given Voxel is even higher in those embodiments where additional characteristics of the atoms (for example, partial charge, presence in ligand versus: protein target, electronegativity, or SYBYL atom type) are additionally presented as independent channels for each voxel, [0095]).
With respect to claim 6, and 8 a characteristic can be stability or folding.
With respect to claim 9, iteration of the amino acid sequence-3D model process is performed to achieve various poses.
With respect to claim 31, the voxelized structures and the resulting matrices are discussed at length throughout, including 3D arrays. [0102].
	With respect to claims 33- 34, hydrogen atoms can be added to a structure, as well as data comprising biophysical channels. [0094-0102, 0109].
	With respect to claim 36, fixed frames for feature selection are set forth at [0104].

Claim(s) 1, 7, 37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pu (2019).
	Pu, et al. DeepDrug3D: classification of ligand binding pockets in proteins with a convolutional neural network. (February 2, 2019) PLOS Computational Biology, e1006718, 23 pages.
	The earliest effective filing date for this application is May 2, 2019.  The reference was published online February 2, 2019 and represents appropriate prior art.
	Pu et al provide DeepDrug3D to characterize and classify binding pockets in proteins with deep learning. Biomolecular structures are represented as voxels assigned interaction energy based characteristics.  The DeepDrug3D when trained to detect and classify nucleotide and heme-binding sites on a protein sequence to high efficiency.  The accuracy appears to result from learning the patterns of specific molecular interactions such as hydrogen bonds, aromatic and hydrophobic contacts.  The system of Pu is completely computer-implemented.
	With respect to claims 1, 7 and 37, Pu provides collecting a set of amino acid sequences from a database, PDB.  3D crystallographic structures can also be obtained from PDB, with chemical environments, or other protein databases such as BioLip, PDBbind, Relibase, PLIC, etc.  (Introduction, p2). SCOP, PROSITE can provide phylogenetically related sequences of a protein.  Deep learning methods including DeepResidueLearning, DeepSF, and DeepSite are discussed.  DeepSite represents an amino acid sequence as a 3D voxelized image, comprising voxels related to pharmacophoric characteristics.  (Introduction p3). DeepDrug3D takes ligand-protein crystallized structures from a target protein, which are then voxelized to generate input for the CNN (Fig 1). Physiochemical or chemical environmental information is provided, and interaction energies are calculated.  Up to 14 channels per voxel are provided (p5).  DeepDrug3D is trained using a subset of the matrices (p5-6).  The CNN provided by DeepDrug3D comprises a series of connected layers as set forth in Fig 2.  The training of such a network is discussed at pages 6-7, and generally use a subset of the provided sequences. Sequences representing nucleotide or heme binding pockets are provided by TOUGH-C1 and TOUGH -M1 p7-8. Finally, the dataset is cross validated.  The CNN then classifies a positive predictive value, the true negative and true positive rates and the fall out rate.  CAM analysis is conducted to identify residues used in binding the nucleotide or the heme-element (p13).  Amino acids forming specific contacts with ligands are assigned higher CAM scores than other residues.  Hydrogen bonding, aromatic contacts and hydrophobic contacts are types of binding between amino acids and the small molecules as set forth in Fig 7.  These contact residues are residues that are candidates for mutation or modification to attempt to improve binding to the small molecule. The case studies at pages 16-17 illustrate identifying the candidate residues for mutation, and comparing them to other binding pocket structures of the same family of proteins, having a different residue at that site- a proposed replacement residue, to improve binding.  the modified or mutated protein sequence data is then provided.  

Claim(s) 1-10, 31-40 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Torng et al (2017).
	Torng et al. 3D deep convolutional neural networks for amino acid envirotnment similarity analysis.  BMC Bioinformatics (2017) 18:302, 23 pages. PTO-1449.
	Torng seeks to address the perpetual question as to how structural elements in a protein give rise to observed functions.  The 3DCNN technology of Torng “automatically extracts task-specific features from the raw atom distribution, driven by supervised labels. As a pilot study, we use our network to analyze local protein microenvironments surrounding the 20 amino acids, and predict the amino acids most compatible with environments within a protein structure. To further validate the power of our method, we construct two amino acid substitution matrices from the prediction statistics and use them to predict effects of mutations in T4 lysozyme structures.” (abstract).  
	With respect to claim 1, Torng collects a set of amino acid sequences for T4 lysozymes. (abstract) and 3D crystal structures comprising environmental data are collected from 3D protein databases.  (Methods, Datasets p3) These structures can have microenvironment data for one or more amino acids in the protein (p5 Dataset balancing). The training set does not comprise any structures from the test set.  Wild type T4 and mutant T4 structures are obtained from UniProt. (p3). The structures are voxelized to 3D matrices (Fig 1) of which a subset are used for training. Within each voxel are channels of atom types.  The local box extraction of features, and the data describing the features are performed on the training and test protein sets.  (Fig 2). Adjusting sequences for natural frequencies of amino acids, and sampling of the amino acids from random locations can be performed. (Dataset balancing, p5). The 3DCNN structure is described at pages 6-7.  “(1) 3D Convolutional Layer (2) 3D Max Pooling Layer [34] (3) Fully Connected Layer (4)
Softmax Classifier [35]. In brief, our network begins with three sequential alternating 3D convolutional layers and 3D max pooling layers, which extract 3D biochemical features at different spatial scales, followed by two fully connected layers which integrate information from the pooled response across the whole input box, and ends with a Softmax classifier layer, which calculates class scores and class probability of each of the 20 amino acid classes. Schematic diagram of the network architecture is shown in Fig. 4.”  As shown in Fig 4, the 3DCNN identifies a candidate residue to mutate in a target, and identifies a predicted residue to substitute for the candidate (classification stage of Fig 4A). Pages 10-12 discuss training and implementing the trained network on T4 lysozyme amino acid sequences.  The predicted, mutated sequence is one that the 3DCNN predicts will have optimized performance (i.e. an improvement).  The methods of Torng are all computer implemented in programmed computers.  As such, claims 1, 7 and 37 are anticipated.
	With respect to claim 2, 10 and 39 features representing spatial arrangements can be added to the 3D structures, including hydrogen location, secondary structure, aromaticity, et al. (local box featurization, p4). 
	With respect to claims 3-4, adjusting sequences for natural frequencies of amino acids, and sampling of the amino acids from random locations can be performed. (Dataset balancing, p5).
	With respect to claim 6 and 8, stability and folding are discussed throughout Torng.
	With respect to claim 9, the frequency based substitution matrices are used to recompile 3D models.  
	With respect to claim 31, the 3D voxelized matrices are mapped to a 3D array.  (Fig 1)
	With respect to claim 32, and claim 38, phylogenetically divergent sequences are used to build the training set.  (p10-11). 
	With respect to claims 33-34, 39-40 hydrogen atom placement, and biophysical channels are addressed. (page 11, p4 et al.)
	With respect to claim 35, the Methods datasets section sets forth when structures are kept or removed.
	With respect to claim 36, the “local box extraction and labeling” section addresses a frame of reference about an amino acid, and the extraction of features is discussed in “local box featurization section” both on page 4.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631